DETAILED ACTION
Claims 1-15 and 17-21 are pending in the Instant Application. 
Claims 1-5, 8-12, 15, 17-18 and 21 are rejected (Non-Final Rejection). 
Claims 6, 7, 13, 14, 19 and 20 are object to. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Vijayan et al. (“Vijayan”), United States Patent Application Publication No. 2014/0201170. 

As per claim 1, Vijayan discloses a method comprising: 
receiving, by a container image storage system executing on one or more processor devices, a container image comprising a plurality of objects ([0293] wherein the secondary device (container image storage system) receives one or more containers from a client, wherein the blocks are the objects); for each object: 
determining whether the container image storage system has previously received a container image that included the object ([0199] wherein blocks are determined to be new  or previously received); 
determining a reference count indicative of how many different container images stored in the container image storage system include the object ([0200] wherein the system performs a reference count to determine if either 0 or 1 container images store the object, since the system is designed to only store a single instance, but has the potential to store more); 
determining a number of copies of the object to be stored in a storage based on the reference count ([0229] wherein an information management policy may specify certain requirements such as a specified number of volumes that have the object, based on if the object is stored in the system or not (based on 0 or 1 containers store the object));
 ([0230] wherein the system performs to action if a storage metric goes below a threshold (if the number drops below the desired copy count) as described in [0299]).  

As per claim 9, Vijayan discloses a system comprising: one or more memories ([0364]); and one or more processor devices ([0363]) coupled to the one or more memories to perform the method of claim 1 and is rejected for the same rationale and reasoning. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 2, 3, 10, 11, 15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in further view of MUNISWAMY-REDDY et al. (“Reddy”), United States patent Application Publication No. 2014/0279905. 

As per claim 2,  Vijayan discloses the method of claim 1, wherein the storage is organized via a plurality of buckets ([0293] wherein the bucket is recognized as the container, and there are a plurality of container storage locations), each bucket configured to store one or more objects of the plurality of objects ([0055] wherein a container/bucket can store a plurality of objects/blocks), and  20wherein causing the number of copies of the object to be stored in the storage further comprises causing each copy of the number of copies of the object to be stored in a different bucket in the storage ([0211] and [0229]  wherein the object is stored in different containers/buckets by being on different secondary volumes as auxiliary copies used to create a certain number of mirrored copies), but does not disclose each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time. However, Reddy teaches each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time ([0046] wherein 100 tokens per second is the access limit to the bucket). 
Both Vijayan and Reddy describe data that is distributed. One could use the access limits in Reddy with the bucket containers in Basham to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Vijayan with the access constraints in Reddy to balance the systems load among the buckets.  

As per claim 3, note the rejection of claim 2 where Vijayan and Reddy are combined. The combination teaches the method of claim 2. Vijayan further discloses 25for each copy of each object, adding to an object bucket identifier list a bucket identifier that identifies the bucket in which the copy of the object has been stored ([0217] wherein the content index is the lists the container/bucket where the objects/blocks reside).  

As per claim 10, claim 10 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, Vijayan discloses a computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause one or more processor devices to: 
receive, by a container image storage system executing on the one or more processor devices, a container image comprising a plurality of objects ([0293] wherein the secondary device (container image storage system) receives one or more containers from a client, wherein the blocks are the objects); for each object: 
determine whether the container image storage system has previously received a container image that included the object ([0199] wherein blocks are determined to be new  or previously received); 
determine a reference count indicative of how many different container images stored in the container image storage system include the object ([0200] wherein the system performs a reference count to determine if the if either 0 or 1 container images store the object, since the system is designed to only store a single instance, but has the potential to store more); determine a number of copies of the object to be stored in a storage based on the reference count ([0229] wherein an information management policy may specify certain requirements such as a specified number of volumes that have the object, based on if the object is stored in the system or not (based on 0 or 1 containers store the object)); and cause each copy of the number of copies of the object to be stored in a different bucket in the storage ([0230] wherein the system performs to action if a storage metric goes below a threshold (if the number drops below the desired copy count) as described in [0299]), but does not disclose wherein the storage is organized via a plurality of buckets, each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time. However, Reddy teaches wherein the storage is organized via a plurality of buckets, each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time ([0046] wherein 100 tokens per second is the access limit to the bucket). 
Both Vijayan and Reddy describe data that is distributed. One could use the access limits in Reddy with the bucket containers in Basham to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Vijayan with the access constraints in Reddy to balance the systems load among the buckets.  

As per claim 17, claim 17 is a computer program product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

([0211] and [0229]  wherein the object is stored in different containers/buckets by being on different secondary volumes as auxiliary copies used to create a certain number of mirrored copies); but does not disclose subsequently receive a request for a container image that includes the object; determine a set of buckets of the plurality of buckets in which a copy of the object has been stored; determine that a particular bucket in the set of buckets has reached an access constraint associated with the particular bucket and cannot currently be accessed; obtain the object from a bucket in the set of buckets other than the particular bucket; and return the object. However, Reddy teaches subsequently receive a request for a container image that includes the object ([0054] wherein a read/write request received after an object has been stored); determine a set of buckets of the plurality of buckets in which a copy of the object has been stored ([0054] wherein replicas are determined); determine that a particular bucket in the set of buckets has reached an access constraint associated with the particular bucket and cannot currently be accessed ([0054] wherein tokens are used to determine which buckets have reached a particular access constraint); obtain the object from a bucket in the set of buckets other than the particular bucket; and return the object ([0054] wherein the action is performed based on the bucket constraints i.e. the object is returned).
Both Vijayan and Reddy describe data that is distributed. One could use the access limits in Reddy with the bucket containers in Basham to teach the claimed invention. It  with the access constraints in Reddy to balance the systems load among the buckets.  

Claims 4, 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in view of Reddy in further view of Lin et al. (“Lin”), United States Patent Application Publication No. 2008/017767. 

As per claim 4, note the rejection of claim 2 where Vijayan and Reddy are combined. The combination teaches the method of claim 2, but does not disclose for a first object of the plurality of objects: determining that a number N copies of the first object are to be stored in the storage based on the reference count, the number N being 5greater than 1; determining that a number N-1 copies of the first object were previously stored in the number N-1 different buckets in the storage; storing an additional copy in an Nth different bucket; and adding a bucket identifier that identifies the Nth different bucket to 10an end of a list of bucket identifiers that identifies each bucket of the N different buckets.  However, Lin teaches for a first object of the plurality of objects: determining that a number N copies of the first object are to be stored in the storage based on the reference count, the number N being 5greater than 1 ([0065] wherein the number of replicas (N copies) is determined for a first object (file), and it is based by the number of objects stored in each of the buckets(nodes)); determining that a number N-1 copies of the first object were previously stored in the number N-1 different buckets ([0065] wherein the number of copies stored in the different buckets (nodes) is determined by looking at the index); 
storing an additional copy in an Nth different bucket ([0065] wherein the additional copies are determined and stored to the nodes) ; and adding a bucket identifier that identifies the Nth different bucket to 10an end of a list of bucket identifiers that identifies each bucket of the N different buckets ([0065] wherein the buckets (nodes) are stored in the list (index) ). 
Both Vijayan and Lin determine the number of required copies. One could apply the method of adding copies in Lin with the objects from Vijayan to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Vijayan and Reddy with the object distribution system in Lin in order to be flexible and handle changing system requirements and access. 

As per claim 5, note the rejection of claim 4 where Vijayan, Reddy and Lin are combined. The combination teaches the method of claim 4. Lin further teaches wherein determining that the number N copies of the first object are to be stored in the storage based on the reference count, N 15being greater than 1 comprises determining that the number N copies of the first object are to be stored in the storage based on the reference count ([0065] wherein the number of copies stored in the different buckets (nodes) is determined by looking at the index) and a logarithmic function ([0070] wherein search latency is used to determine the number and location of copies and it uses a logarithmic function).  

As per claim 12, claim 12 is a system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a computer program product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vijayan in view of Armangau et al. (“Armangau”), United States Patent Application Publication No. 2006/0294163. 

As per claim 8, Vijayan discloses the method of claim 1, but does not disclose wherein the container image storage system comprises a container registry configured to maintain container image information that identifies a reference to each object of each container image 15stored in the container image storage system, and a content addressable storage system configured to determine a reference count indicative of how many different container images stored in the container image storage system include the object; and wherein: the content addressable storage system determines the reference count 20indicative of how many different container images stored in the container image storage system include the object; the container registry determines the number of copies of the object to be stored in the storage based on the reference count; and the content addressable storage system causes the number of copies of 25the object to be stored in the storage at the direction of the container registry.  However, 0065] wherein a container index file identifies the (object) content unit by its content address and indicates in which container file the object is stored), and a content addressable storage system configured to determine a reference count indicative of how many different containers stored in the container storage system include the object ([0100] wherein a reference count is maintained); and wherein: the content addressable storage system determines the reference count 20indicative of how many different container stored in the container storage system include the object ([0100] wherein the reference count is determined); the container registry determines the number of copies of the object to be stored in the storage based on the reference count ([0100] wherein only one copy is stored); and the content addressable storage system causes the number of copies of 25the object to be stored in the storage at the direction of the container registry ([0100] wherein based on the reference count, only one copy or no copies are stored). 
Both Vijayan and Armangau determine the number of copies of an object. One could use the system for maintaining count in Armangau with the method of distributing objects from image containers in Vijayan to teach the claimed invention. It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing copies in Vijayan with the count system in Armangau in order to be able to constantly maintain the objects and avoid having to count the number and use resources. 

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 15, 17-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158